AFFIRM; and Opinion Filed July 21, 2017.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00975-CR

                        WILLIAM AARON MERRIFIELD, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-54208-Y

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       William Aaron Merrifield waived a jury, pleaded guilty to possession with intent to

deliver methamphetamine in an amount of four grams or more but less than 200 grams, and

pleaded true to one enhancement paragraph included in the indictment. After finding appellant

guilty and the enhancement paragraph true, the trial court assessed punishment at fifteen years’

imprisonment. The trial court’s judgment also orders appellant to pay $309 in court costs. In a

single issue, appellant contends the trial court erred in ordering him to pay court costs because he

is indigent. We affirm the trial court’s judgment.

       Appellant argues that because he had already been found to be indigent, the trial court

erred in assessing court costs. Appellant asserts there was no evidence presented that he had the

ability to pay costs, and the trial court did not inquire about his financial resources or his ability
to pay. The State responds that the trial court did not err in assessing court costs because it may

assess costs regardless of a defendant’s ability to pay.

         The Court of Criminal Appeals has stated that the statutes “authorizing an assessment of

court costs against convicted defendants was intended by the Legislature as a non-punitive

recoupment of the costs of judicial resources expended in connection with the trial of a case.”

Weir v. State, 278 S.W.3d 364, 365–66 (Tex. Crim. App. 2009); TEX. CODE CRIM. PROC. ANN.

art. 103.001 (West 2006) (stating when court costs in criminal cases are collectible). Upon

conviction, the imposition of court costs is mandatory if the punishment is other than a fine.

TEX. CODE CRIM. PROC. ANN. art. 42.16. The allowable types and amounts of costs are set by

statute. Id. art. 102 (West 2006 & Supp. 2016). Only costs expressly provided by law may be

imposed. Id. art. 103.002 (West 2006). The statutes governing costs make no reference to a

defendant’s ability to pay. See, e.g., TEX. GOV’T CODE ANN. § 102.021, .0415 (West Supp.

2016).

         Because the assessment of court costs is mandatory after a conviction is obtained, we

conclude the trial court did not err in assessing $309 in court costs. We overrule appellant’s sole

issue.

         We affirm the trial court’s judgment.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

160975F.U05

                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WILLIAM AARON MERRIFIELD,                             On Appeal from the Criminal District Court
Appellant                                             No. 7, Dallas County, Texas
                                                      Trial Court Cause No. F16-54208-Y.
No. 05-16-00975-CR         V.                         Opinion delivered by Justice Lang-Miers.
                                                      Justices Bridges and Evans participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of July, 2017.




                                                –3–